EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keith Vogt on March 11, 2021.

The application has been amended as follows: 

	Independent claim 25 has been amended to:
25.	(Currently Amended) 	A method of using a sealant to seal microcracks as small as 30 µm in a wellbore having a casing comprising the steps of: 1) filling a bottom hole of the wellbore with filler solution to an area below the area to be repaired; 2) mixing a polymer sealant comprising methyl methacrylate with one or more alumina nanoparticles in order to increase the degree of polymer crystallization, wherein said methyl methacrylate contains sufficient nanoparticles by weight to change the ductility and/or control the hardening time of said methyl methacrylate s to be sealed; 3) filling a portion of the casing with said nano-modified polymer sealants to be sealed; 5) adding an anti-hardening agent to maintain any remaining then 6) removing the 

	Claims 34-36 and 39-44 are canceled.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


ADL
03/12/21